OPINION — AG — QUESTION: "IS THE VEHICLE EXCISE TAX (68 O.S. 1965 Supp., 2101-2109 [68-2101] — [68-2109]) IN LIEU OF ALL OTHER TAXES OF A NEW CAR DEALER ON HIS NEW CAR INVENTORY INCLUDING THE AD VALOREM TAX? — IS THE INVENTORY IS SUBJECT TO THE AD VALOREM TAX, UNDER 68 O.S. 1965 2425 [68-2425], SHOULD THE DEALER BE ASSESSED ON AN ANNUAL AVERAGE OF NEW CARS OR ON THE EXACT NUMBER OF NEW CARS IN STOCK FROM JANUARY 1, TO SEPTEMBER 1, OF A GIVEN YEAR?", ANSWER: A NEW CAR INVENTORY SHOULD BE ASSESSED PURSUANT TO THE PROVISIONS OF 68 O.S. 1965 Supp., 2427 [68-2427](A) CITE: 47 O.S. 1961 23.6 [47-23.6] (BRIAN UPP)